—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Suffolk County (Pach, J.), entered June 25, 1997, which, after a trial, inter alia, granted custody of the child to the father.
Ordered that the order is affirmed, without costs or disbursements.
In this custody proceeding between the parents of a child born out of wedlock, the primary concern, as in all child custody cases, is the best interests of the child (see, Eschbach v Eschbach, 56 NY2d 167, 171; Matter of Paul Seth G. v Antoinette M., 227 AD2d 620, 622; Matter of Guillermo R. v New York City Commr. of Social Servs., 210 AD2d 416). The Family Court’s determination as to the child’s best interests is entitled to great weight on appeal, as it was in a position to evaluate the witnesses’ demeanor and credibility (see, Matter of Lobo v Muttee, 196 AD2d 585, 587; Matter of Krebsbach v Gallagher, *500181 AD2d 363, 364). We conclude that the mother’s arguments do not warrant a reversal of the Family Court’s determination.
The mother’s remaining contention is without merit. Sullivan, J. P., Pizzuto, Altman and Friedmann, JJ., concur.